115 F.3d 1127w
Fed. Sec. L. Rep.  P 99,480Kenneth E. NEWTON;  MLPF & S Cust. Bruce Zakheim IRA FBO Bruce Zakheimv.MERRILL, LYNCH, PIERCE, FENNER & SMITH, INC.;  PaineWebberInc.;  Dean Witter Reynolds.Jeffrey Phillip KRAVITZv.DEAN WITTER REYNOLDS, INC.MLPF & S Cust. FPO--Bruce Zakheim IRA FBO Bruce Zakheim,Jeffrey Phillip Kravitz, and Gloria Binder, Appellants.
No. 96-5045.
United States Court of Appeals,Third Circuit.
Argued Oct. 24, 1996.Decided June 19, 1997.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION